 In the Matter Of JONES & LAUGHLIN STEEL CORPORATIONandNATIONALORGANIZATION MASTERS, MATES & PILOTS OF AMERICA, LOCAL No. 25,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORIn the Matter of JONES & LAUGHLIN STEEL CORPORATIONandNATIONALMARINE ENGINEERS BENEFICIAL ASSOCIATION, AFFILIATED WITH THECONGRESS OF INDUSTRIAL ORGANIZATIONSIn the Matter of JONES & LAUGHLIN STEEL CORPORATIONandNATIONALMARITIME UNION, AFFILIATED WITH THE CONGRESS OF INDUSTRIALORGANIZATIONSCases Nos. R-3246 to R-3248, inclusive.Decided December 6, 1941Jurisdiction:water transportation industry.Investigation and Certification of Representatives:existenceof question: Coin-pany refusedto accord unions recognition without certification by the Board ;elections necessary.UnitsAppropriate for Collective Bargaining:(1)masters,licensed mates, andpilots onriver boats;mates areincluded in the unit notwithstanding theirprior inclusionby the Board in a unit comprisingunlicensed personnel, inview of a showingof a material change in circumstances; (2) licensed marineengineers;and (3)unlicensed personnel.Mr. W. L. CopelandandMr. H. Johnson,of Pittsburgh, Pa., forthe Company.Mr. Zeno FritzandMr. W. H. Griffith,of Pittsburgh, Pa., forthe M. M. P.Mr. William L. Standard, by Mr. Edward J. Malament,of NewYork City, for the N. M. U. and the M. E. B. A.Mr. R. E. Goforth,of Pittsburgh, Pa., for the M. E. B. A.Mr. H. C. Meade,of Pittsburgh, Pa., for the N. M. U.Mr. Wm. F. Scharnilcow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn August 13, 1941,National Organization Masters, Mates & Pilotsof America, Local No.25, affiliatedwith the American Federation of37 N. L.R. B., No. 60.366 JON-ES & IJAUGHLIN SIPEEL CORPORATION367Labor; herein called the M. M. P.; on August 25, 1941, the NationalMarineEngineers Beneficial Association, affiliated with the Congressof Industrial Organizations, herein called the M. E. B. A.; and onSeptember 22, 1941, the National Maritime Union,, affiliated withthe Congress of Industrial Organizations, herein called the N. M. U.,filed with the Regional Director for the Sixth Region (Pittsburgh,Pennsylvania) ,petitions, each alleging, that a question affecting com-merce had arisen concerning the representation of employees ofJones & Laughlin Steel Corporation, Pittsburgh, Pennsylvania,herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.`On October 16, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, and Section 10 (c) (2), Of the National LaborRelationsBoard Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice,and further ordered that the cases be consolidated.On October 21, 1941, the Regional Director issued a notice of hear-ing.were duly served upon the,Company, the M. M. P., the M. E. B. A.,and the N. M. U. Pursuant to the notice, a hearing was held onOctober 31, 1941, at Pittsburgh, Pennsylvania, before W. G. StuartSherman, the Trial Examiner duly designated by the Chief TrialExaminer.The Company, the M. M. P., the M. E. B. A., and theN. M. U. were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade certain rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminerand finds that no prejudicial errors were committed.Therulings arehereby affirmed.After, the hearing, the Company filed a Statement of Positionwith .the Board'-which it has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJones & Laughlin Steel Corporation is a Pennsylvania corpora-tion engaged in the manufacture and sale of iron and steel products, 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith plants in Pittsburgh and Aliquippa, Pennsylvania.By cor-porate merger on July 26, 1941, the Company acquired the assetsof Vesta Coal Company, its wholly owned subsidiary, including nineself-propelled towboats and one motor vessel. It now operates theseboats, solely on its own account, to haul coal by river from its Penn-sylvania mines or Pittsburgh- pools to its plants at Pittsburgh andAliquippa, and also to haul its products down river to points outsidePennsylvania along the Ohio and Mississippi Rivers.Between July26, 1941, and October 15, 1941, the coal so hauled amounted to1,268,000 tons and the Company products so transported, to, 32,000tons.The employees concerned in the present proceedings are theapproximately 230 persons employed on these boats. The Companystipulates that it is subject to the jurisdiction of the Board for thepurpose of the hearing.II.THE ORGANIZATIONS INVOLVEDNational Organization Masters, Mates & Pilots of 'America, LocalNo. 25, is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company'National Marine EngineBrs Beneficial Association,is a labor or-ganization affiliated with the Congress of IndustrialOrganizations,admitting to membership employees of the Company.National Maritime, Union, is a labor organizationaffiliatedwiththeCongress of Industrial Organizations, admitting to membership em-ployees of the Company.III.THEQUESTIONS CONCERNING REPRESENTATIONThe M. M. P., the'M. E. B. A., and the N. M. U. requested recog-nition by the Company as the respective bargaining representativesof mutually exclusive groups of the Company's employees.TheCompany has refused to recognize or bargain with any of them with-out certification by the Board, and 'disputes in several particularsthe appropriateness of the units sought.Statements prepared by the Regional Director 'and introduced inevidence show that the M. M. P., the M. E. B. A., and the N. M. U.I The Company contended that the petitioning Local, No 25,of the M. M. P.is not alabor, but purely a social, organization.However,since 1892 the Local has held acharter from the National Organization Masters, Mates & Pilots of America(then theAmerican Association of Masters,Mates & Pilots),affiliated with the American Federa-tion of Labor,which, through its locals,holds approximately 240 labor agreements withvarious employers.From the start the Local has negotiated for its members,tried toimprove their working conditions,and taken part in several strikes.It has requestedrecognition as bargaining agent by the Company and other companies,and has negotiateda contract with the wheeling Steel cCorporation. JOKES & IIAUGHLIN. SIPEEL,'OORPORATION369each represents a substantial number of the Company's employeesin the unit requested by it and hereinafter found to be appropriate.2We find that questions have arisen concerning the representationof the employees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend- toAeada tb labor, disputes burdening 'and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITSThe M. M. P., the M. E. B. A., and the N. M. U. claim that thereare three mutually exclusive groups of employees of the Company,each constituting an appropriate unit.The M. M. P. requests a unitof approximately 35 employees, comprising all masters, licensed mates,and pilots; the M. E. B. A. claims that the licensed marine engineers,approximately 23 in number, constitute an appropriate unit; andthe N. M. U. requests a unit of approximately 172 employees, com-prising watchrneii; deck hands, boiler deck hands, firemen, strikers,cook house or galley employees, stewardesses, chambermaids, coalpassers, and all other categories of unlicensed personnel employed bythe Company on river boats, excluding captains, pilots, mates, andcngineers.3The Company objects to the inclusion of masters and mates in theunit requested by the M. M. P. and to the exclusion of mates fromthe unit requested by the N. M. U. Otherwise, there is no disputeas tothe composition of the various units proposed by the petitioningunions. -2The M M.P. submitted27 authorizationcards, all with apparentlygenuine signa-tures,20 of whichwere the names of personsappearing on the Company's pay roll of35 employees in the appropriate unit of licensed deck officersas of October 15, 1941.The cards range in datefrom April to October 1941.The M.E B. A submitted12 applications for membershipand 1 authorization card,allwith apparently genuinesignatures, 11 of whichwere the names of personsappear-ing on theCompany's pay rollof 23 employees in the appropriate unit of engineers as ofOctober 15, 1941.The authorization card was a post card postmarked September 9, 1941.The application cards weredated, one each in 1913, 1928, 1929, October 1933, March1933,1935,1939, October 1940, April 1940, August 1941, February 1941, and January 1941.They N. M. U submitted 107 applicationcards,allwith apparentlygenuine signatures,86 of which were the names of persons appearingon the Company's pay roll of 172employees in the appropriate unit of unlicensed personnelas of October 15, 1941.Thedatesof the cards range from November1939 to October 1941, and 27 were undated.a The N M U., atthe hearing,amended its petitionto excludemates from the unitclaimed by it to be appropriate. 370DECISIONS OF NATIONALLABOR RELATIONS BOARDA.MastersA licensed master or captain is in charge of each boat, its operation,.and its personnel.A mate is second in command, hooks up the tow,works the men on deck, and steers a watch. The pilot also steers awatch.-Except while "down river," the crew is hired by the office and themaster may merely recommend hiring or firing.When the boat is-"down river," only two of the boats ever being so engaged, the masterhas a right to hire men to fill vaciincies and to "evict- (undesirableemployees) from the tow."The master makes up the pay-roll listand distributes the individual salary checks drawn by the office andsent to him.He has a drawing account of $800 for emergencies.The Company contends that the- masters should be' excluded fromthe unit requested by the M. M. P. because they are supervisoryemployees and representatives of management.Under the circum-stances of this case, however, such exclusion is not warranted, for theunit of licensed deck officers sought by the M. M. P. is composedentirely of supervisory employees with comparable skills, qualifica-tions,duties, authority, responsibilities and interests.'We shall,therefore, include masters in the unit requested by the M. M. P.B.MatesThe Company objects to the exclusion of mates from the unit nowrequested by the N. M. U. because on October 8, 1940, in a prior pro-ceeding, the Board included them in the unit on the petition of N. M.U., and the N. M. U. lost the subsequent election held from November8 to 11, 1940.6There being no competing union, no representative wascertified.The Company contends that the Board's earlier determina-tion of unit, within a year prior to the filing of the present petition andthe hearing herein, still controls and that the present petition wasfiled in bad faith.The N. M. U. explains its change of position. bypointing out that it admits only unlicensed personnel to membershipand that, since September 30, 1941, mates on all boats in excess of 2004InMatter of Seas Shipping CompanyandNational Organization Masters, Mates dPilotsof America, 8 N L. R B 422, andMatter ofNew YorkitCuba Mail SteamshipCompanyandNational Organization Masters, Mates it Pilots of America,9 N L R B 51,53,we refused to exclude masters from units otherwise composed of mates and pilots,although the only unions involved and the companies therein had so stipulatedSeealsoMatter of Standard Oil Company of New JerseyandUnited'Licensed Officers of theU. S. A, 8 NL.R.B 936, 940; andMatter of Tide Water Associated Oil CompanyandUnited Licensed Officers of the US A , 9 N I. R L' 823, 827 In none of thedecisions cited by the Company herein, did we exclude a supervisol y class from a unitotherwise composed only of employees of the same general type5Matter of The Vesta Coal CompanyandNational Maiitime Union, Inland Boatmen'sDivision, affiliatedwith the C. I.0., 27 N. L R B, No 131 , 28 N I. R B., No 138. iJONEIS & LAUGHLIN STEEL CORPORATION,371tons must be licensed.Only two of the Company's boats are of lessthan 200 tons.We have held that a prior determination of unit is not necessarilycontrolling,s and that, upon the showing of a material change in cir-cumstances, we will depart from our earlier determination.?The re-cent requirement that mates be licensed and the filing of the presentpetition of the M. M. P. to include mates in a unit with other licenseddeck officers substantially alter the situation previously presented to us.Upon these considerations,8 we believe it proper to consider anew theentire question of the limits of the appropriate unit.The Company further objects to the inclusion of licensed mates inthe unit requested by the M. M. P. because it contends that they arenot eligible to membership in the petitioning Local of the M. M. P.The Constitution and By-Laws of the National Organization Masters,,Mates & Pilots, and the Constitution and By-Laws` of 'its charteredLocal, as amended in 1940, expressly admit mates to membership. Inpractice, the petitioning Local of the M. M. P. has always solicitedmates and included them in its membership. In any event, the Localundertakes representation of the mates, and eligibility for member-ship in the union seeking recognition is not prerequisite to inclusion inthe unit."For the same reasons stated in connection with, our deter-mination to include masters, we shall also include licensed mates in-the unit requested by the M. M. P.We find that all masters, licensed mates, and pilots employed by-the Company constitute a unit appropriate for the purposes of collec-tive bargaining; that all licensed marine engineers so employed con-stitute a second unit appropriate for the purposes of collective bar--gaining; that watchmen, deck hands, boiler deck hands, ,firemen,.strikers, cook house or galley employees, stewardesses, chambermaids,,coal passers, and all other categories of unlicensed personnel employedby the Company on river boats, excluding captains, pilots, mates, and'9Matter of Pacific Greyhound LinesandAmalgamated Association of Street, ElectricRailway and Motor Coach Employes of America, 9 NL R B 557, 573-574'Matter of International Nickel Co,IncandSquare DealLodge No. 40AmalgamatedAssociation of Iron,Steel and Tin Workers of North America,Through Steel Workers-Organizing Committee, 7 N. LR B 46,Matter of Hoffman BeverageCo. andInterna-tional Brotherhood of Firemen and Oilers, Local #55,8 N. L. R. B.1367;Matter of Wilson,and Co,Inc.andInternational Brotherhood of Teamsters,Chauffeurs and Stablemen,and Helpers of America, Local #202, affiliated with the A. F. of L,25 N. L R B , No 103.8In the cases cited by the Company, the prior election resulted in the certification of acompeting union as the representative of the employees in the unit found appropriate.Matter of Coin'bustion Company,IncandSteelWorkersOrganizing Committee,for andin behalf of Amalgamated Association of Iron, Steel and Tin Workers of North America,5N L R B.344; 7 N L R B 123;Matter of Atlantic Basin Iron WorksandIndustrialUnion of Marine and Shipbuilding Workers of America,Local No.13, 5 N. L R B , 402 ;6 N. L R B 441Matter of New York Evening Journal,IncandNewspaper Guild of New York,10'N L R B 197,212-213;Matter of Sloss Sheffield Steel and lion CompanyandBrother-hood of Railroad Engineers,14 N L R. B 186,192;Matter of Granite Finishing Company,andInternational Union of Operating Engineers,27 N. L.R B., No. 168 '372DECISIONS OF NATIONAL LABOR RELATIONS BOARDengineers, constitute a third unit appropriate for the purposes of col-lective bargaining; and that said units will insure to employees ofthe Company the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the questions which have arisen concerning the repre-sentation of employees of the Company can best be resolved by sep-arate elections by secret ballot.In accordance with our usual prac-tice,we shall direct that the persons eligible to vote in the electionsshall be the employees in each unit who worked for the Company dur-ing the"pay-roll period last- preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Jones & Laughlin Steel Corporation, Pitts-burgh, Pensylvania, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All -masters, licensed mates, and pilots employed by the Companyconstitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.3.All-licensed marine engineers employed by the Company con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9- (b) of the National Labor RelationsAct.4.All watchmen, deck hands, boiler deck hands, firemen, strikers.cook house or galley employees, stewardesses, chambermaids, coalpassers; and all other categories of unlicensed personnel employedby the Company on river boats, excluding captains, pilots, mates, andengineers, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby JONES & LAUGHLIN &rE'EL CORPORATION373DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Jones & Laughlin Steel Corporation,Pittsburgh,Pennsylvania,elections by secret ballot shall be conducted as early as possible, butnot laterthan thirty (30) days fromthe date of this Direction ofElections under the direction and supervision of the Regional Directorfor the Sixth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations.(a) among all masters, licensed mates,and pilots who worked forthe Company during the pay-roll period next preceding the date ofthisDirection,including employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States,or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause, to determinewhether ornot they desire to berepresented by National Organization Masters,Mates & Pilots ofAmerica, Local No. 25, affiliated with the American Federation ofLabor, for the purposes of collective bargaining;(b)among all licensed marine engineers who worked for theCompany during the pay-roll period next preceding the date of thisDirection, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the activemilitary service or training of the United Suites, or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause, to determine whether or not they, desire to berepresented by National Marine Engineers Beneficial Association,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining; and(c) among all watchmen; deck hands, boiler deck hands, firemen,strikers,cook house or galley employees,stewardesses,chambermaids,coal passers, and all other categories of unlicensed personnel em-ployed by the Company on river boats, who worked for the Companyduring the pay-roll period next preceding the date of this Direction,including employees who did not work during such pay-roll periodLecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing captains,pilots,mates,and engineers and those employees whohave since quit or beendischargedfor cause, to determinewhether ornot they desire to be represented by National Maritime Union, affili-ated with the Congress of Industrial Organizations,for the purposesof collective bargaining.443257-42-i OL37--25